01/18/2020                                                                   000592




     •

                                                                                                                                             •



     •
                                                                                              •




                                                             •




                 What I hope to gain by being a Marine· (Check as many as apply)


                                      allenge                                                     • Professional Development
                                                                                                          .
                         • Pride of Belonging                                                     •       Leadership and Management Skills

                         • Self-Reliance                                                                      ysical Fitness

                         •          Self-Discipline                                               • Technical Skills

                         •          Self-Direction                                                • Travel and Adventure

                                                                                                  • Educational Opportunity
                 •




                         • Poise                                                                  • Financial Security

                         •          Self-Confidence                                               • Advancement & Benefits

             t
                              ...         Describe in your own words ''Why I joined the Marine Corps''
                 j       1,
                                             ..        VY\           \   .            ~-...           .          ~- ,....,.....\   \   '(~


                                                                                                                                                 •




                                                                                                                                                     ,
                     ,




             NOTE: This form, when completed, will be detached from this handbook and attached to the Pool Card. Upon the poolee's
             departure to recruit training, this form. will be returned to the poolee for further transport to recruit training. Upon arrival at
             recruit training, the poolee will place this form in the "MoneyNaluables Bag'' provided by the Drill Instructor.

                         '




                                                  and Date
                                                                 •




                     ecruiter's Signature and Date


                                                                             000592
